Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Drawings
Drawings are objected to under 37 CFR 1.84(p).  The reference numerals used in the drawings are not plain and legible but rather exhibit idiosyncrasies individual to one's handwriting.  Correction required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in response to the Office action to avoid abandonment of the application. 
No new matter should be entered in compliance with 37 CFR 1.121(e).
If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoder (US 11,239,602) in view of Wu (US 5,697,816).

With respect to Claim 1, 11 and 12; Yoder [Figs. 5, 6] show a housing assembly comprising: a housing 100 that includes a container 102 and a lid 104 the container 102 including a base 102a and a sidewall 102b-e that protrudes from base in a direction perpendicular to the base a first end of the sidewall being connected to the base and a second end of the sidewall defining a container opening  [Fig. 2] the lid 104 being shaped and  dimensioned  to  close  the  container  opening  [Fig. 3]  and  an  array  of electrically 

conductive pins 124 that extend through a first portion 102b of the sidewall  a first end  of each pin [Fig. 3] includes a first electrical connection portion [extending from 122], a second end of each pin [Fig. 4]  includes a second electrical connection portion [attached                 to 126], each pin 124 is partially embedded in the container 102 in such a way that the first electrical connection portion is exposed and is disposed outside the housing, and the second electrical connection portion is exposed and is disposed inside the housing        [Fig. 3], and are engaged with the container 102 in such a way that each pin 124 has zero degrees of freedom of movement relative to the container [Col. 7, line 36].  
	However Yoder does not show or teach the details of the pins.
	Wu [Figs. 4A, 4B] show electrically conductive pins 3’ in which the portion that is embedded [within 32’] has an irregular shaped flange that protrudes from a surface of the respective pin and the pins have an integral spring element 30’ that protrudes from a side surface of the respective pin.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the portion of the electrically conductive pins shown by Yoder as embedded within (122) would likely have an irregular shaped flange as shown by Wu for the purpose of securing the pins in their desired configuration; where having an integral spring element is a matter of design choice determined by the type of mating connector intended.

With respect to Claim 2; Yoder shows the first electrical connection portion [extending from 122] has a female electrical connection configuration [mating connector 112 is inserted into connector shrouds 108a/b].  


With respect to Claim 3; Yoder [Fig. 6] shows the container 102 includes an inner    buttress [at 142] that adjoins a first portion 102b of the sidewall so as to protrude inward from an inner surface of the sidewall, and an outer support block [at 140] that adjoins the first portion of the sidewall so as to protrude outward from an outer surface of the sidewall, and each pin 124 extends through the first portion 102b of the sidewall the inner buttress and the outer support block.  

With respect to Claims 4 and 5; Yoder [Fig. 1] shows the outer support block is encircled by a tubular shroud 108a/b that protrudes outwardly from the first portion 102b of sidewall the shroud surrounding the first ends of the pins 124 and defining an outer opening configured to engage with [Fig. 2]  corresponding mating connector 112.  

With respect to Claim 6; Yoder [Figs. 1, 2] show the housing 100 has a height dimension corresponding to a distance along a Z axis between an outer surface of the base 102a and an outer surface of the lid 104 a length dimension corresponding to a distance along a Y axis between an outer surface of the first portion 102b of the sidewall and an outer surface of a second portion 102d of the sidewall that is parallel to. and spaced apart from the first portion of the sidewall. and a width dimension corresponding to a distance along an X axis between a third portion 102c of the sidewall and a fourth portion 102e of the sidewall, the third and fourth portions of the sidewall being perpendicular to the first and second portions of the sidewall and spaced apart from each other, the X. Y and Z axes are mutually orthogonal the container 102 is configured to prevent axial movement of each pin 124 relative to the X. Y and Z axes, and to prevent rotational movement of each pin about the X. Y and Z axes [Fig. 3].  


With respect to Claim 7; Yoder [Fig. 6] shows each pin 124 includes a first pair of opposed planar surfaces [top, bottom] that are perpendicular to the X axis. a second pair of opposed planar surfaces [side to side] that are perpendicular to the Y axis. and a third pain of opposed planar surfaces [front to back] that are opposed to the Z axis. and each of the first pair, second pair and third pair of opposed planar surfaces abuts the container [via 122] whereby the container is configured [via 122]  to prevent axial movement of each pin relative to the X. Y and Z directions, and to prevent rotational movement of each pin about the X. Y and Z axes.  

With respect to Claim 8; Yoder shows a printed circuit board 126 disposed inside the housing 100 the printed circuit board comprising electrical connection plugs [Fig. 4d] the second electrical connection portion of each pin being electrically connected to a corresponding one of the electrical connection plugs [Fig. 4e].  

With respect to Claim 9; Yoder shows the portion of each pin 124 embedded in the container has an L shaped profile [Fig. 4c].    

Product-by-process Claims 10 and 13 are rejected because the end product, in both the prior art of Yoder in view of Wu and the claims are electrically conductive pins embedded  and held such that they exhibit zero degrees of freedom within the connector. The claims pertaining to the process of embedding the conductive pins does not change the end product; and there are no attributes of the claimed product whose definition or understanding depend upon the process by which the product is made.  
See MPEP § 2113


The limitations of Claim 14 have been fully discussed above in Claims 1, 7 and 9.

The same reasoning applied in the rejection of apparatus claims 1-9. 11 and 12 mutatis mutandis, applies to the subject-matter of method Claims 15-18, given the apparatus is considered inseparable from the method of manufacturing the apparatus.

Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx  about filing in DOCX format. 
[AltContent: textbox (VANESSA GIRARDI )]For additional questions, contact the Electronic Business Center (EBC) at               866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VANESSA GIRARDI/Primary Examiner, Art Unit 2833